Citation Nr: 0811616	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  05-07 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating higher than 10 percent for a 
left foot disability, residuals of a sesamoidectomy.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1983 to September 1987 and from October 1987 to 
November 2004. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection and assigned a 
noncompensable rating for a left foot disability, residuals 
of a sesamoidectomy, effective November 2004.  The veteran 
appealed the noncompensable rating. 

In January 2007, the Board remanded the claim for additional 
development.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directives is required.  Stegall v. West, 11 Vet. App. 
268 (1998).

While on appeal in a rating decision in September 2007, the 
RO increased the rating to 10 percent, effective from 
November 2004.    


FINDING OF FACT

Throughout the period of the appeal, the left foot 
disability, residuals of a sesamoidectomy, is manifested by 
complaints of chronic foot and great toe pain with normal 
range of motion of the toe, foot, and ankle, except for 
slight limitation of dorsiflexion and plantar flexion of the 
left metatarsophalangeal joint accompanied by pain; 
metatarsalgia localized to the first metatarsophalangeal 
joint;  minimal functional impairment of the disability upon 
the veteran's occupation and daily activities; and no X-ray 
evidence of degenerative arthritis.  




CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for 
left foot disability, residuals of a sesamoidectomy, have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.20, 4.40. 4.45, 4.71a, Diagnostic Codes 5279, 
5284 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice requirements include 
notice of the type of evidence needed to substantiate a 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In this case, the RO provided the veteran with 
content-complying VCAA notice on the underlying claim of 
service connection for left foot disability, residuals of a 
sesamoidectomy.  Where, as here, service connection has been 
granted and an initial disability rating has been assigned, 
the claim of service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the RO's decision rating the disability 
does not trigger additional 38 U.S.C.A. § 5103(a) notice.  
Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claim for a 
higher rating for left foot disability, residuals of a 
sesamoidectomy.  Dingess at 19 Vet. App. 473.  

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claim.  38 U.S.C.A.§ 5103A (a), (b) 
and (c).  The veteran was afforded the opportunity to testify 
at a personal hearing, but he declined to appear for a formal 
hearing.  



The RO has obtained the veteran's service medical records.  
The veteran himself has submitted private treatment records 
from Dr. K. and from the Darnall Army Hospital.  He has not 
identified any additionally available evidence for 
consideration in his appeal.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A.§ 5103A(d).  
The veteran was afforded a VA examination in August 2004, 
just prior to his discharge from service, specifically to 
evaluate the nature and severity of any left foot disability.  
Then, in February 2007, the veteran was afforded another VA 
examination, in light of his post-service claims that his 
foot disability has interfered with employment.  As there is 
no indication of the existence of additional evidence to 
substantiate the claim, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In this case, the veteran's service-connected left foot 
disability, residuals of a sesamoidectomy, is currently rated 
as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5279, effective from the date that service connection 
was established in November 2004.  The veteran also has a 
separate rating for the scar, which is not before the Board.   

Under Diagnostic Code 5279, the maximum schedular rating is 
10 percent for metatarsalgia (Morton's disease), whether 
unilateral or bilateral.  The veteran is already evaluated at 
the maximum allowable rating under Diagnostic Code 5279.  

Another potentially applicable Diagnostic Code is Diagnostic 
Code 5284, relating to foot injuries.  Under Diagnostic Code 
5284, the criterion for the next higher rating, 20 percent, 
is a moderately severe foot injury. 

After reviewing the record, the Board finds that the veteran 
does not meet the criterion for an initial rating higher than 
10 percent for the left foot disability.  The relevant 
medical evidence includes service medical records, a pre-
discharge VA examination, a VA examination report of February 
2007, and medical records from Dr. K. and the Darnall Army 
Hospital. 

Service medical records show that in July 2002 after 
conservative measures had failed the veteran underwent a left 
foot hypertrophic fibular sesamoidectomy without 
complication.  Following surgery, he was seen with repeated 
complaints of pain in the left big toe or left foot in 
October 2002, January 2003, February 2003, March 2003, 
September 2003, December 2003, March 2004, April 2004, and 
July 2004.  In October 2002, he was fitted with custom 
orthotics to treat metatarsalgia.  X-rays in September 2003 
showed no arthritic change or fracture.  In March 2004, he 
was assigned a permanent profile for chronic sesamoiditis of 
the left foot.  X-rays that month revealed a left fibular 
sesamoidectomy.  In May 2004, he went before a Medical 
Evaluation Board with a chief complaint of left plantar 
forefoot pain.  On physical examination, the left foot was 
neurologically intact, but there was pain to palpation at the 
plantar aspect of the lateral first metatarsal head.  

Range of motion at the left first metatarsophalangeal (MTP) 
joint was full with mild pain in dorsiflexion.  Weight 
bearing examination revealed pain with bare feet.  X-rays 
showed one sesamoid medially at the first metatarsal (MT) 
head.  The diagnosis was symptomatic left first MTP joint, 
status post sesamoidectomy.  The veteran was then referred to 
the Physical Evaluation Board, which found him to be 
physically unfit on account of his chronic left foot pain and 
recommended disability retirement.  

At the time of a pre-discharge VA examination in August 2004, 
the veteran complained of pain in the left foot especially 
over the left great toe, which he claimed was worse than it 
was prior to his foot surgery.  He indicated that he used an 
insert but had a lot of problems in walking, particularly on 
prolonged walking when he sometimes limped and felt pain and 
tenderness on the ball of the left great toe.  He also 
complained of pain on range of motion of the left great toe.  
On clinical evaluation of the left foot, the examiner found 
that there was full range of motion of the left great toe.  
There was also normal range of motion of the left ankle and 
foot.  Otherwise, the examination was unremarkable.  The 
diagnosis was residuals of left foot surgery.  

The veteran was discharged from service in November 2004.  In 
a March 2005 statement, the veteran indicated that since his 
separation from service his left foot condition has caused 
him to leave two jobs.  

Records of the Darnall Army Hospital, dated in 2005, show 
that the veteran complained of aching pain in the first MTP 
joint of the left foot.  In May 2005, it was noted that the 
veteran had a steady gait, but he did not lead a very active 
life due to foot problems, which were worse with activity.  
In September 2005, it was noted that the veteran was on 
medication, which provided significant improvement, and that 
he used inserts that made him feel much better.  

In a February 2007 statement, Dr. K. indicated that he 
treated the veteran for foot pain.  

At the time of a VA examination in February 2007, the veteran 
complained of constant daily, continuous pain in the MTP 
joint of the left great toe, which increased with activity or 
weightbearing.  He reported that the pain precluded 
recreational activities.  He related that his left great toe 
swelled and was painful for several days, accompanied by 
limping about once or twice a month when he was up walking 
for more than one mile.  His left foot disability was 
reportedly not incapacitating, but it altered his gait and 
decreased his endurance.  It did not prohibit his usual daily 
activities or occupation, which was sedentary.  
It was estimated that the veteran had minimal functional 
impairment in his occupation and usual daily activities, 
despite that his condition altered his gait and made him more 
uncomfortable.  He took an anti-inflammatory medication daily 
with benefit and wore custom orthotic shoe inserts.  

On examination, the veteran's gait appeared almost normal 
with a trace of favoring of the left foot.  The feet were 
symmetrical.  There was a trace of tenderness upon at the 
operative site.  There was only a slight difference in the 
ranges of motion when comparing the first MTP joints of the 
feet.  The left MTP joint actively extended (dorsiflexed) to 
65 degrees (70 was considered normal for this veteran) and 
passively extended to 80 degrees, with pain from 70 degrees 
to 90 degrees.  The left MTP joint actively flexed (plantar 
flexed) to 25 degrees (30 was considered normal for this 
veteran) and passively extended to 55 degrees, with pain from 
45 degrees to 55 degrees.  The remaining ranges of motion of 
the foot to include the great toe, interphalangeal joints, 
lesser toes, as well as the ankle, were all normal, painless 
and unaffected by the left foot condition.  Of that which was 
limited in motion, there was no change upon repetition and 
resisted movements.  There was tenderness to palpation at the 
left first MT head and in the dorsal and plantar aspect of 
the left first MTP joint.  There was no weakness in rising on 
the toes.  Gait was normal, and except for a slight tendency 
to bear more weight on the lateral aspect of the left foot, 
posture was also normal.  X-rays of the left foot were normal 
without significant degenerative joint changes at the first 
MTP joint or any other bone or joint abnormalities in the 
operative site.  



The diagnosis was sesamoidectomy with residuals consisting of 
chronic MTP joint pain and slightly decreased motion, as well 
as localized metatarsalgia of the first MT.  The examiner 
commented that it was likely that the tenderness noted on 
palpation of the operative site was due to residuals of 
surgery in the deeper structures than the scar.  

On the basis of the evidence, the left foot disability is not 
so disabling as to meet the criteria for a rating higher than 
10 percent under the Diagnostic Codes 5284.  As previously 
explained, the left foot disability is currently rated at the 
maximum rate of 10 percent under Diagnostic Code 5279.  

In considering the rating criteria of Diagnostic Code 5284, 
the left foot disability is not shown to be comparable to a 
moderately severe foot injury.  Rather, the condition is 
productive of no more than moderate dysfunction.  The veteran 
has had complaints of left foot or big toe pain from the time 
of his surgery in 2002.  Despite the complaints of chronic 
left foot and or great toe pain, the findings at the time of 
a Medical Board Evaluation in May 2004 and the pre-discharge 
VA examination in August 2004 show that the ranges of motion 
of the toe, foot, and ankle were full.  Moreover, at the time 
of the February 2007 VA examination, the range of motion of 
the left MTP joint was only slightly limited in dorsiflexion 
and plantar flexion accompanied by pain at the endpoints with 
all other foot movements having normal range of motion.  The 
left foot condition was also manifested by metatarsalgia that 
was localized to the first MT and by only a slight tendency 
to bear more weight on the lateral aspect of the left foot.  
There is no radiological evidence to show degenerative 
changes.  Further, the VA examiner estimated that the 
functional impairment of the left foot disability on the 
veteran's occupation and daily activities was minimal.  
Accordingly, the criterion for a higher rating under 
Diagnostic Code 5284 has not been met.  

Also, there is no additional disability due to functional 
loss due to pain under 38 C.F.R. § 4.40 or additional 
disability due to functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  

The examiners who performed the VA examinations in August 
2004 and February 2007 specifically noted the complaints of 
pain on prolonged walking, but found on clinical observation 
that ranges of motion of the left ankle, foot, and great toe 
were normal or near normal.  The VA examiner in February 2007 
also noted that there was no further loss of range of motion 
upon repetition of movements and that there was no weakness 
demonstrated upon rising on the toes.  Based on this 
evidence, the Board finds that the evidence of record 
establishes that the veteran's left foot disability does not 
cause additional functional impairment due to pain on use so 
as to warrant the assignment of a higher disability rating 
under the provisions of 38 C.F.R. §§ 4.40 and 4.45.

The Board has considered other potentially relevant rating 
criteria as found in Diagnostic Code 5280 (hallux valgus, 
unilateral) and Diagnostic Code 5283 (malunion or nonunion of 
tarsal or metatarsal bones).  However, Diagnostic Code 5280 
does not provide for a rating higher than the 10 percent at 
which the veteran is already evaluated, and Diagnostic Code 
5283 provides for essentially the same criteria (moderate, 
moderately severe, severe) as that found in Diagnostic Code 
5284, which has been considered.  

In sum, there is no basis under any of the applicable rating 
codes for a higher initial disability rating for the 
veteran's left foot disability.  As the preponderance of the 
evidence is against the claim for a higher rating, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b). 

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does 
have the authority to decide whether the claim should be 
referred to the VA Director of the Compensation and Pension 
Service for consideration of an extraschedular rating.

The governing norm in an exceptional case is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.



The record contains no objective evidence that the veteran's 
left foot disability has resulted in marked interference with 
employment beyond that interference contemplated by the 
assigned evaluation or has necessitated frequent periods of 
hospitalization.  The veteran's statement to the effect that 
his foot disability has caused him to leave two jobs since 
his service separation in November 2004 was not accompanied 
by any documentation in support of the claim, such as 
employment or medical records.  And there is no evidence of 
frequent hospitalization.  For these reasons, the disability 
picture is not so exceptional or unusual as to render 
impractical the application of the regular schedular 
criteria.  Therefore, referral of the claim for 
extraschedular consideration is not warranted.  Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App.337 (1996).


ORDER

An initial rating higher than 10 percent for a left foot 
disability, residuals of a sesamoidectomy, is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


